Per Curiam:
This was an appeal from the order of the court below discharging a rule to show cause why a writ of alternative mandamus should not issue. We need not discuss the merits of the case, as we are satisfied that an appeal does not lie. It is true the thirty-second section of the act of June 14,1836, provides that “ the party aggrieved by the proceedings had in any Court of Common Pleas upon any writ of mandamus may remove the same, after the first (final) judgment, order, or decree therein, by writ of error into the Supreme Court, as in other cases.” There was not a final judgment here; there was not even a writ of mandamus; there was nothing but a rule to show cause why an alternative writ should not issue. The refusal of this writ was in the discretion of the court below, and is not reviewable here: Commonwealth v. Davis, 109 Pa. 128. We need not discuss the alleged inconveniences of this rule; it is sufficient for us to follow the act of assembly. But, if any one is usurping an office which he has no right to hold, the party injured is not without remedy. A writ of quo warranto has been found useful in such cases.
Appeal quashed at the costs of the appellant.